831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Ray COLLINS, Plaintiff-Appellant,v.Aaron JOHNSON, Defendant-Appellee.
No. 87-7155.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1987.Decided Oct. 22, 1987.

Billy Ray Collins, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Billy Ray Collins, a North Carolina inmate, brought a 42 U.S.C. Sec. 1983 action alleging various violations of his rights.  The district court dismissed one of his allegations as frivolous.  The court stated that this dismissal would not prejudice Collins' remaining claims which were still pending before the court.  Collins filed this appeal.


2
The order from which Collins appealed was not a final order.  An order which adjudicates fewer than all of the claims is not appealable absent express determination that there is no just reason for delay and express direction for the entry of judgment.  See Fed.  R. Civ. P. 54(b).  The district court order contained neither of these requirements;  thus, the order is not appealable.  Collins must wait until the district court renders a final judgment in his case before bringing an appeal.  28 U.S.C. Sec. 1291.  This appeal is dismissed for lack of jurisdiction.  As oral argument will not significantly aid in the decisional process, we dispense with oral argument.


3
DISMISSED.